Citation Nr: 1110718	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or by reason of being housebound due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

As noted below, the issue of whether new and material to reopen a claim for service connection for spinal stenosis of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran served on active military duty from March 1968 to December 1971.  

This case was last before the Board of Veterans' Appeals (Board) in June 2009, when the Board denied the Veteran's claims of service connection for the lumbar and cervical spine, and for peripheral neuropathy of the right lower extremity.  The Board remand the Veteran's claim of entitlement to special monthly compensation  to the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire (RO) for an aid and attendance evaluation, which was conducted in February 2010.  

The issue on appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.1105, pertaining to "New claim after promulgation of appellate decision," when a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  The regulation further provides that an adverse determination as to either question is appealable.  38 C.F.R. § 20.1105 (2010).  

In this matter, after the Board promulgated its June 2009 decision denying service connection for spinal disorders, the Veteran submitted an October 2010 statement from J. Slezak, M.D., in which the physician opined that the Veteran's spinal disorders were caused by an in-service parachute landing.  

Dr. Slezak's opinion raises the issue of whether new and material evidence to reopen a claim for service connection for spinal stenosis of the lumbar spine has been received.  The RO must address this issue, which is inextricably intertwined with the Veteran's SMC claim - i.e., if the Veteran were to prevail on both the question of reopening and on the merits of the claim with regard to spinal disorders, such a determination would necessarily have an impact upon the question of whether he is entitled to SMC due to service-connected disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Here, as the outcome of the new and material claim could have an effect on the outcome of the Veteran's SMC claim, the Board is unable to adjudicate the SMC claim until the raised issue of whether new and material evidence has been received to reopen a claim for service connection for spinal stenosis of the lumbar spine is resolved.  Id.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

1.  The AMC/RO must ensure that, for the claim for whether new and material evidence has been received to reopen a claim for service connection for spinal stenosis of the lumbar spine, all notification and development necessary to comply with 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) is fully satisfied.  

2.  Thereafter, following the above notification and any development deemed appropriate, the AMC/RO should adjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for spinal stenosis of the lumbar spine.  In the event the claim is denied, the Veteran must be afforded notice of his appellate rights.

3.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should readjudicate the Veteran's claim for SMC.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

